IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JAMES CHAPMAN,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-1522

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 23, 2014.

An appeal from the Circuit Court for Leon County.
Jackie L. Fulford, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Kristen Bonjour, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Appellant challenges the imposition of a suspended sentence of five years’

incarceration for his conviction of driving without a license (habitual offender).

Appellant asserts that his suspended sentence is not a “nonstate prison sanction”

and is, therefore, an upward departure in violation of section 775.082(10), Florida
Statutes (2013). Because this argument was not raised during either the sentencing

hearing or via a Florida Rule of Criminal Procedure 3.800(b)(2) motion, it is

unpreserved and this court cannot reach the question. Appellant’s judgment and

sentence are AFFIRMED.

WOLF, ROWE, and OSTERHAUS, JJ., CONCUR.




                                        2